                                                                             .. '
                                                                         ~-:.:      '



AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                             Page 1of1



                                    UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                              JUDGMENT IN A CRIMINAL CASE
                                v.                                                         (For Offenses Committed On or After November 1, 1987)


                    Benancio Ocampo-Peralta                                                Case Number: 2: 19-mj-9083

                                                                                          Leah Weatherly Gonzales
                                                                                          Defendant's Attorney


REGISTRATION NO. 84573298
THE DEFENDANT:
 ~ pleaded guilty to count(s) 1 of Complaint
                                          --------------------------~
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                                         Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                               1

 D The defendant has been found not guilty on count(s)
                                                                                        -----------------~
 D Count(s)                                                                                dismissed on the motion of the United States.
                   ----------------~


                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               ~    TIME SERVED                                         D _ _ _ _ _ _ _ _ _ days

 ~   Assessment: $10 REMITTED ~ Fine: WAIVED
 181 Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                            charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                            Monday, April 15, 2019
                                      _ _ _ _ _ _ _ _ _ _ _ Date of Imposition of Sentence

                                                   FILED
              DUSM
                                                     APR 1 5 2019                        HONORABLE MITCHELL D. DEMBIN
                                                                                         UNITED STATES MAGISTRATE JUDGE
                                            CLEPK US _;   ,\iC i (:QUHT
                                        SOUTHEm;     T~~1 ()> CNI' ORNIA
                                        !?~------ ___:J.t.!:':::..~--~= PUTY
Clerk's Office Copy                                                                                                                     2: l 9-mj-9083
